Citation Nr: 0926955	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to nonservice-connected pension benefits.   


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable income exceeds the applicable maximum 
annual pension rates for the time period in question.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 
3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This appeal arises from the Veteran's timely written 
communication expressing his disagreement with a June 2008 
decision of the RO to deny pension benefits.  The RO did not 
send him a VCAA notice.  Nevertheless, the Board finds that 
due to the nature of the claim, the Veteran was notified of 
the evidence needed to substantiate his claim, and all 
evidence necessary to adjudicate the claim has been provided.  
Specifically, the information needed to decide the claim is 
based upon reported income.  Such information was provided in 
the Veteran's Application for Compensation and/or Pension (VA 
Form 21-526) and Medical Expense Report filed on September 
14, 2007, and in additional supplemental information provided 
in March 2008 in accordance with a January 2008 RO letter 
request for such information necessary to substantiate the 
claim.  There is no more information or evidence necessary to 
substantiate the claim, and consequently, there is no 
necessary information or evidence the Veteran needs to 
provide or VA must obtain.  
The claim was readjudiated in March 2009.  

Thus, the Veteran was apprised of the information and 
evidence needed to substantiate his claim, and all necessary 
development has been accomplished.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).





Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct. 

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2008).  The MAPR is published in Appendix B of VA Manual 21-
1 (M21-1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21 (2008).  For 
the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a) 
(2008).  Payments of any kind from any source shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a) (2008).  

Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  See 38 C.F.R. 
§ 3.272(g)(1) (2008).  Salary means the gross amount of a 
person's earnings or wages before any deductions are made for 
such things as taxes, insurance, retirement plans, social 
security, etc.  38 C.F.R. § 3.271(b) (2008).  

The MAPR is adjusted from year to year.  Effective December 
1, 2006, the MAPR for a veteran entitled to aid and 
attendance with one dependent was $21,615.00.  See VA Fast 
Letter 06-22 (November 13, 2006).  Effective December 1, 
2007, the MAPR for a veteran entitled to aid and attendance 
with one dependent was $22,113.00.  See Fast Letter 07-25 
(November 15, 2007).  Effective December 1, 2008, the MAPR 
for a veteran entitled to aid and attendance with one 
dependent was $23,396.00.  See Fast Letter 08-42 (November 
20, 2008).  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. 

The Veteran's claim for pension benefits was received on 
September 14, 2007.  In a January 2008 rating decision, the 
RO awarded the Veteran entitlement to special monthly pension 
based on the need for aid and attendance effective September 
14, 2007.  In VA Form 21-526, the Veteran reported that he 
received recurring monthly income from the SSA in the amount 
of $1,753.00, and his spouse was expected to receive income 
in the amount of $29,000 for the next 12 months.  The Veteran 
further reported that he paid $374.00 in Medicare (Part B) 
expenses over the course of four months, and he paid 
$1,103.00 for private medical insurance over the course of 12 
months.  He noted other medical expenses paid for ambulance, 
medical bills, prescriptions, and dental; however, these 
expenses were paid prior to the filing of his claim and so 
cannot be used to reduce his countable income during a 12-
month annualization period.  

Based on the information provided, the Veteran's countable 
annual income exceeds the MAPR of $21,615.00 effective 
December 1, 2006.  An SSA inquiry revealed the Veteran 
received $1,753.00 per month beginning December 2006 and 
$1,753.50 per month beginning May 2007 or $21,039.50 annually 
($1,753.00 times 5 plus $1,753.50 times 7).  His spouse's 
annual income is $29,000.00.  Thus, the combined annual 
countable income is $50,039.50 ($21,039.50 plus $29,000.00).  
On the Veteran's Medical Expense Report, he reported ongoing 
unreimbursed medical expenses of Medicare (part B) in the 
amount of $93.50 monthly ($374.00 divided by 4) or $1,122.00 
annually and private medical insurance in the amount of 
$1,103.00 annually totaling $2,225.00.  This amount exceeds 5 
percent of the MAPR by $1,144.00 (5 percent of $21,615.00 
equals $1,081.00, and $2,225.00 minus $1,081.00 totals 
$1,144.00).  The unreimbursed medical expenses reduce the 
Veteran's countable annual income to $48,895.50 ($50,039.50 
minus $1,144.00) but it still exceeds the MAPR of $21,615.00.

The Board observes that the SSA inquiry indicated that the 
Veteran had monthly SMI [supplementary medical insurance] (or 
Medicare (Part B)) premiums of $96.40 beginning in June 2007 
which slightly exceeds the amount ($93.50) reported by the 
Veteran in his Medical Expense Report.  [The standard 
Medicare deduction effective December 1, 2008 also remained 
unchanged at $96.40.  See Fast Letter 08-42 (November 20, 
2008).]  In addition, the Veteran's monthly social security 
income increased to $1,793.40 beginning in December 2007 and 
$1,897.40 beginning in December 2008.  A recalculation of 
increased countable annual income with a slight increase in 
unreimbursed medical expenses clearly does not reduce the 
Veteran's countable annual income to $21,615.00 or less.  It 
follows that the Veteran's countable income would also exceed 
the MAPR of $22,113.00 effective December 1, 2007 and the 
MAPR of $23,396.00 effective December 1, 2008.  

Congress has set the income limits, and VA must comply with 
the law. Unfortunately, the Veteran's countable income 
exceeds the maximum income 
limit.  Accordingly, the Veteran's countable income is 
excessive for the receipt of nonservice-connected pension 
benefits.

The Veteran is advised that should his income or income of 
his spouse decrease in the future or if he or his wife should 
incur significant out-of-pocket medical expenses, he may 
reapply for pension benefits and his potential entitlement 
will be considered in light of the facts then of record.  At 
this time, however, the Veteran does not meet the eligibility 
requirements for nonservice-connected pension benefits.  




ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


